       Case 2:16-cr-00025-TLN Document 310 Filed 03/05/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    UNITED STATES,                                    No. 2:16-cr-00025-TLN
12                       Plaintiff,
13           v.                                         ORDER DENYING MOTION TO
                                                        APPOINT COUNSEL
14    JORGE VEGA-MACIAS,
15                       Defendant.
16

17

18          This matter is before the Court on Defendant Jorge Vega-Macias’s (“Defendant”) Motion

19   to Appoint Counsel, filed March 1, 2021. (ECF No. 309.) Defendant, proceeding pro se,

20   requests the Court appoint counsel to help him file a compassionate release motion. (Id.)

21   Defendant indicates he tested positive for COVID-19 in April 2020 and still experiences side

22   effects, including shortness of breath, anxiety, headaches, fogginess, fatigue, and chest pain. (Id.)

23   He also indicates he suffers from severe asthma. (Id.)

24          A defendant does not have a Sixth Amendment right to counsel when bringing a

25   compassionate release motion under 18 U.S.C. § 3582(c). United States v. Townsend, 98 F.3d

26   510, 512–13 (9th Cir. 1996); see Pennsylvania v. Finley, 481 U.S. 551, 555 (1987) (“[T]he right

27   to appointed counsel extends to the first appeal of right, and no further.”). “Nor is there any

28   statutory right to counsel in connection with a motion brought under 18 U.S.C. § 3582(c).”
                                                        1
       Case 2:16-cr-00025-TLN Document 310 Filed 03/05/21 Page 2 of 2


 1   United States v. Bond, No. LA CR94-00563 JAK, 2020 WL 4340257, at *1 (C.D. Cal. Feb. 25,

 2   2020); see also United States v. Maxwell, No. CR 04-732-RSWL-1, 2021 WL 310970, at *2

 3   (C.D. Cal. Jan. 28, 2021).

 4          Defendant does not have a right to counsel to bring a compassionate release motion, and

 5   his motion does not involve complex issues requiring assistance of counsel. As such, the Court

 6   DENIES Defendant’s Motion to Appoint Counsel. (ECF No. 309.) If Defendant chooses to file a

 7   compassionate release motion, he may do so pro se or retain counsel through other means.

 8          IT IS SO ORDERED.

 9   DATED: March 4, 2021

10

11

12
                                                      Troy L. Nunley
13                                                    United States District Judge
14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                     2
